Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered September 10, 2013, which granted in part defendants’ motion to compel the compliance of nonparty Iron Workers Locals 40, 361, & 417 Union Security Funds (Security) with a subpoena duces tecum to produce the raw data used in developing actuarial reports, and denied Security’s cross motion to quash the subpoena and for a protective order, unanimously affirmed, without costs.
Security seeks to quash a subpoena duces tecum served by defendants which sought information concerning the number of participants in their funds, including when they began participating in the funds and the circumstances under which the participants exited the fund, i.e., regular retirement or disability retirement. Defendants asserted that such information would allow them to more accurately assess plaintiffs potential lost income. Under the circumstances presented and contrary to Security’s contentions, the motion court properly concluded that such “raw data” is discoverable (see Matter of New York City Asbestos Litig., 109 AD3d 7, 14 [1st Dept 2013], lv dismissed 22 NY3d 1016 [2013]).
Furthermore, defendants acknowledged the need for personal identifying information concerning the participants to be redacted from the documents produced, and have agreed, as the motion court directed, to pay for these and other costs associated with production of the documents.
*521We have considered the remaining arguments and find them unavailing.
Concur—Sweeny, J.E, Renwick, Saxe, Freedman and Richter, JJ.